Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                      September 27, 2016
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                               No. 47257-1-II

                               Respondent,

        v.

 ROBERT SMILEY,                                              UNPUBLISHED OPINION

                               Appellant.

       Robert Smiley appeals the trial court’s imposition of discretionary legal financial

obligations (LFOs) without conducting an individualized inquiry into his present and future ability

to pay. Based on State v. Blazina, 182 Wash. 2d 827, 344 P.3d 680 (2015), we remand to the trial

court to conduct a proper inquiry.

                                             FACTS

       A jury convicted Smiley of assault in the second degree and malicious mischief in the third

degree, and found that Smiley and the victim were members of the same family or household. The

trial court sentenced Smiley and in so doing, imposed $800 in mandatory LFOs, a $100 domestic

violence assessment fee, a $250 jury demand fee, a $150 incarceration fee, and $825 in court

appointed attorney costs. Smiley did not object to the LFOs at sentencing.

       Smiley appeals only the discretionary LFOs.

                                            ANALYSIS
       Smiley argues that the trial court erred by imposing discretionary LFOs without conducting

an individualized inquiry into his present and future ability to pay. We agree.
47257-1-II


       In Blazina, the Supreme Court affirmed the appellate court’s discretion to decline review

of unpreserved LFO claims. 182 Wash. 2d at 832, 834-35. However, since its decision in Blazina,

the court has consistently remanded cases to the trial court where it did not conduct an

individualized inquiry. See State v. Lyle, 188 Wash. App. 848, 355 P.3d 327 (2015), remanded, 184
Wash. 2d 1040 (2016); State v. Marks, 185 Wash. 2d 143, 146, 368 P.3d 485 (2016); see also State v.

Cooley, noted at 188 Wash. App. 1062, 2015 WL 4456208, remanded, 184 Wash. 2d 1040 (2016);

State v. Scantling, noted at 188 Wash. App. 1044 (2015), remanded, 184 Wash. 2d 1040 (2016).

       The State does not contest that no inquiry occurred, but instead relies on Lyle, 188 Wn.

App. 848. As noted above, the Supreme Court remanded Lyle to the trial court solely on the LFO

issue. Lyle, 184 Wash. 2d 1040. We exercise our discretion and remand the case to the trial court to

conduct a proper inquiry into Smiley’s present and future ability to pay discretionary LFOs.

       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                            Melnick, J.

We concur:



       Maxa, A.C.J.




       Worswick, J.




                                                2